Citation Nr: 1532579	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-21 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in August 2011.  That development was completed, and the case was returned to the Board for appellate review.

In November 2012, the Board issued a decision denying entitlement to service connection for tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated the part of the November 2012 Board decision that denied entitlement to service connection for tinnitus, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Board subsequently remanded the case for further development in March 2014 and October 2014.  That development was completed, and the case was returned to the Board for appellate review.




FINDINGS OF FACT

1.  The Veteran has current tinnitus and had tinnitus that manifested during or within one year of military service.

2.  The Veteran's current tinnitus is not clearly attributable to intercurrent causes.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  During the pendency of this appeal, the Court clarified that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

At VA examinations in May 2006 and October 2011, the Veteran reported experiencing daily ringing in his ears since either 1973 or 1975.  He further reported a history of noise exposure during active duty consisting of engine room noise from his work on a tub boat.  At the June 2014 VA examination, the Veteran described constant bilateral ringing, buzzing, and humming in his ears "for over 15 years, since the 1990's [which] makes it hard to sleep."

Because the Veteran's DD Form 214 documents a military occupational specialty of watercraft operator, the Veteran's statements regarding military noise exposure are consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "moderate" for the MOS of watercraft operator, so such exposure is conceded.  

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus either during or within one year of military service and in the present, and because of the subjective nature of tinnitus, his statements alone may establish a clear diagnosis of the disability during service.  Although the Veteran has identified different years to which he dates his initial experience of tinnitus, the Board concludes that such inconsistency is most likely due to the fact that more than thirty years had passed since the initial onset, rather than any intent to deceive on the part of the Veteran.  See Singh v. Gonzales, 403 F.3d 1081m 1090-91 (9th Cir. 2005) ("The ability to recall precise dates of events years after they happen is an extremely poor test of how truthful a witness's substantive account is.  All of us have had the experience of having a lucid recollection of a particular event, yet being unable to date the event within months or even years.").  The Veteran's subsequent description of experiencing constant bilateral tinnitus "since the 1990's [which] makes it hard to sleep" may be interpreted as a description of the date of onset of worsening symptoms, as opposed to the date the tinnitus initially manifested, and the Veteran will be given the benefit of the doubt in this regard.

The Board notes that the VA examiners who have provided etiological opinions on this issue have concluded that the Veteran's tinnitus less likely than not arose during or was caused by his military noise exposure.  Amongst all the examinations, the various rationales provided amount to the following: the Veteran's separation examination demonstrated normal hearing without a shift when compared to an entrance audiogram; the Veteran did not report ringing in his ears at the time of separation from military service; the Veteran has stated different years of onset at various times; and the Veteran has multiple diagnoses and takes medications which are known to cause tinnitus and which could be the cause of his current tinnitus.  

As an initial matter, a lack of recorded complaints of tinnitus in the service treatment records is not dispositive evidence that the Veteran did not in fact experience tinnitus during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  As noted above, the Veteran is competent to describe his subjectively-experienced tinnitus, and his inability to pinpoint the exact year of onset, while describing potential onset dates either during or within one year of active military service, may speak more to the fallibility of memory thirty years after the fact than to any intent to deceive or lack of credibility.  Finally, although VA examiners in 2014 have identified other potential intercurrent causes of tinnitus, their conclusions and reasoning do not demonstrate that the Veteran's current tinnitus is "clearly attributable" to such causes, and therefore, the presumption of service connection for tinnitus as a chronic disease is not found to be rebutted.  38 C.F.R. § 3.303(b). 

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree during or within one year following service.  See 38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


